Title: To John Adams from Benjamin Rush, 15 March 1806
From: Rush, Benjamin
To: Adams, John



My dear & excellent friend
Philadelphia March 15th: 1806

I avail myself of the first leisure hour I have had since the Conclusion of my lectures to acknowledge your last favor. I shall begin my Answer to it by answering the question with which you concluded it. The Barilla is a native of the seacoast of the United States. It is to be found on the shores of Massachusetts, and of the Delaware states.
From the interest you have kindly taken in my principles and fate in medicine, I shall take the liberty of transcribing the a part of the farewell lecture with which I concluded my labors in our University a few days ago.
“I am aware Gentlemen (said your friend) of the import of the declaration, that I have taught a new System of medicine. The declaration has been forced upon me by its enemies from whom it first received that odious and unpopular name. It has since been given to it by its friends in different and remote parts of the World. The fate of this system of medicine has been a singular One. Upon its first appearance, it was considered as a sickly brat that would perish as soon as it was exposed to the inclemency of a cold or rainy day. Contrary to calculation, it lived through several stormy seasons, but in great weakness and penury. For many years it rambled up and down the Streets of Philadelphia like a little beggar boy, without a friend, and without any other shelter than the scanty one afforded by its father. A few gentlemen of the faculty (whose names will ever be dear to me) admitted him into their houses, and assisted me in feeding and cloathing him. But a great majority of the Physicians of the City scouted him from their doors. Some of them did more: They either hired the Vagabonds of the city to pelt him with stones, or they rewarded them liberally for doing so, by their friendship and patronage. In spite of this unkind and cruel treatment the boy has lived to be a man, and has acquired such marks of strength and vigor, that he is now admitted and cherished in the families of his greatest former enemies. It is true they have changed his name, & endeavoured to disguise his person by a new dress, but his voice his features, and his manners discover his descent from his lawful father.”
“Among the many painful Circumstances that have attended the propagation of the new System of medicine I have taught you,—my being Obliged to oppose the System of Dr Cullen, was not the least. He was very dear to me as a master, and I shared largely in his friendship. I am reconciled to my Conduct only by reflecting, that our Objects  were the same, and were it possible for his departed Spirit to meet me in my study, or in my an evening walk he would say to me ‘Go on my son. Continue to exercise the freedom of inquiry with which it was my pride & pleasure to inspire my pupils. If the empire of death has been lessened in a single instance f by your rejection of any part of my principles of medicine, I shall rejoice in the successful issue of your labors.’—Yes!—venerable Shade!—I am sure you do,—for your whole life was animated, not less by the love of our Science, than by the most sublime, & disinterested benevolence to your fellow Creatures.”
“The dead sometimes call upon us from their tombstones and say‘as you are now—so once was I—as I am now—so shortly,—you shall be.’—I fancy I hear the same awful words voice issuing from the tomb of my beloved master. It seems to say to me—‘in the progress of our Science towards perfection, your System of medicine must follow share the fate of mine. Future discoveries in anatomy—physiology—natural history and Chemistry will consign a part of it to the Oblivion of the grave, and render Alterations necessary in every other part of it.’ Delightful intelligence! I anticipate its acomplishment with pleasure. Perhaps I am now addressing the gentleman who shall, from the Chair I now occupy, or from the press, expose the errors of my System of medicine. Did I know who was to be that person,—I would take him by the hand, and cordially wish him Success in his noble Undertaking. Perish my name, & the memory of my labors from the records of time, provided the Science I have loved, and cherished be advanced and perfected in the world.”—
The length of this extract from my lecture has I am afraid so far tired you, that I you will hardly have patience with me when I add that our governor has lately promoted my brother to the be Judge of the first district in the state, by which means he will be restored to his the official rank and situation in Philada from which govr Mifflin had removed him. This appointment was unsolicited and unexpected. It has added much to my happiness.
What is to be the fate of our Country—of Europe—& of the Globe—from the operation of the events which have lately taken place in every part of them?—The Calculations of the philosopher, and the Wisdom of the Statesman—and the energies of the patriot are all prostrated by the arms and ambition of the new Emperor of France.—Our only refuge now seems to be in the prayer of the Church “Save us good Lord! for there is no other fighteth for us—but only thou O Lord!”—
With affectionate regard to Mrs Adams in which my dear Mrs Rush and all my young folks join I am Dear Sir ever your obliged / and sincere friend

Benjm: Rush